      Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 1 of 41



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

------------------------------------------------------x
PACIFIC GULF SHIPPING CO. AND                          :
MICHAEL ELSE & COMPANY LTD.                            :       CIVIL ACTION NO. H-19-CV-727
IN ITS OWN RIGHT AND AS                                :
SUBROGEE OF PACIFIC GULF                               :
SHIPPING CO.,                                          :
                                    Plaintiff,         :
                                                       :
                  v.                                   :       IN ADMIRALTY
                                                       :
ADAMASTOS SHIPPING & TRADING                           :
S.A., VIGOROUS SHIPPING & TRADING :
S.A., FEARLESS SHIPPING & TRADING :
S.A., BLUE WALL SHIPPING LTD.,                         :
PHOENIX SHIPPING & TRADING S.A., :
THALASSA HOLDINGS S.A.,                                :
ALASTOR MARINE S.A., GEORGE                            :
GOURDOMICHALIS, and EFSTATHIOS :
GOURDOMICHALIS,                                        :
                                                       :
                                    Defendants. :
------------------------------------------------------x

                          SECOND AMENDED VERIFIED COMPLAINT

         COME NOW, Plaintiff PACIFIC GULF SHIPPING CO. (hereinafter “PACIFIC GULF”)

and MICHAEL ELSE & COMPANY LTD. in its own right and as subrogee of PACIFIC GULF

(hereinafter “MECO”) (collectively “Plaintiffs”), by undersigned counsel, and pursuant to Fed. R.

Civ. P. Rule 15 hereby file this Second Amended Verified Complaint against Defendants

ADAMASTOS SHIPPING & TRADING S.A. (“ADAMASTOS SHIPPING”), VIGOROUS

SHIPPING & TRADING S.A. (“VIGOROUS SHIPPING”), FEARLESS SHIPPING &

TRADING S.A. (“FEARLESS SHIPPING”), BLUE WALL SHIPPING                                LTD. (“BLUE

WALL”), PHOENIX SHIPPING & TRADING S.A. (“PHOENIX SHIPPING”), THALASSA

HOLDINGS S.A. (“THALASSA”), ALASTOR                            MARINE   S.A. (“ALASTOR”), GEORGE


                                                           1
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 2 of 41



GOURDOMICHALIS (“George Gourdomichalis”), and EFSTATHIOS GOURDOMICHALIS

(“Stathis Gourdomichalis”) (collectively the “Defendants”), and aver and pleads as follows:

                           JURISDICTION, VENUE AND PARTIES

       1.       Subject matter jurisdiction of this Honorable Court is based upon admiralty

and maritime jurisdiction pursuant to 28 U.S.C. § 1333 and is brought under the provision of

Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims. This case

is also an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure for claim of breach of a maritime contract. The Court also has

federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 9 U.S.C. § 204.

       2.       Jurisdiction and venue are proper in this matter, as an asset of the Defendants

that may be attached by process of maritime attachment and garnishment under the provisions

of Rule B, i.e. USD 5,060,000 which was deposited with the Clerk of the Court as substitute

res for the M/V FEARLESS. DE 73.

                                           THE PARTIES

       3.       At all times material hereto, Plaintiff PACIFIC GULF, was and still is a

foreign company organized under the laws of The Marshall Islands.

       4.       At all times material hereto, Plaintiff MECO, was and still is a foreign company

organized under the laws of England and Wales. MECO owns and manages the insurance

brand, The Charterers P&I Club (“Charterers Club”). MECO is the subrogee of PACIFIC

GULF and at all material times was acting as the underwriting agents for a specialized marine

insurance policy on behalf of the Munich Re Group’s wholly owned subsidiary, Great Lakes

Insurance SE.

       5.       At all times material hereto, Defendant ADAMASTOS SHIPPING was and still



                                                 2
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 3 of 41



is a foreign company incorporated under the laws of Liberia and an address of “Care of

PHOENIX SHIPPING” located on the Akti Miaouli, in Piraeus, Athens, Greece.

       6.      At all times material hereto, Defendant VIGOROUS SHIPPING was and still

is a foreign company incorporated under the laws of Liberia and an address of “Care of

PHOENIX SHIPPING” located on the Akti Miaouli, in Piraeus, Athens, Greece.

       7.      At all times material hereto, Defendant FEARLESS SHIPPING was and still

is a foreign company incorporated under the laws of Liberia and an address of “Care of

PHOENIX SHIPPING” located on the Akti Miaouli, in Piraeus, Athens, Greece.

       8.      At all times material hereto, Defendant BLUE WALL, was and still is a

foreign company registered to do business in The Marshall Islands and maintains an address

of “Care of PHOENIX SHIPPING” located on the Akti Miaouli, in Piraeus, Athens, Greece.

       9.      At all times material hereto, Defendant PHOENIX SHIPPING was and still

is a foreign company registered to do business in The Marshall Islands which has maintained

an office located on the Akti Miaouli, in Piraeus, Athens, Greece since 2013. The current

address is at 47-49 Akti Miaouli, 5th Floor, Piraeus 185 36, Greece.

       10.     At all times material hereto, Defendant THALASSA was and still is a

foreign company organized under the laws of The Marshall Islands and run from the same

address as PHOENIX SHIPPING.

       11.     At all times material hereto, Defendant ALASTOR was and still is a

foreign company organized under the laws of The Marshall Islands and run from the same

address as PHOENIX SHIPPING.

       12.     At all times material hereto, Defendant George Gourdomichalis was and is

an individual who is a foreign citizen residing in Greece and working from an office within


                                                3
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 4 of 41



PHOENIX SHIPPING located on the Akti Miaouli, in Piraeus, Athens, Greece.

       13.     At all times material hereto, Defendant Stathis Gourdomichalis was and is

an individual who is a foreign citizen residing in Greece and working from an office within

PHOENIX SHIPPING located on the Akti Miaouli, in Piraeus, Athens, Greece.

                                THE SUBSTANTIVE CLAIMS

       14.     On or about April 8, 2014, Plaintiff PACIFIC GULF entered into a charter

party agreement with       Defendant ADAMASTOS SHIPPING for use of the M/V

ADAMASTOS (hereinafter “the Vessel”) for a period between ninety (90) days and one

hundred and eighty (180) days. The charter      agreement between PACIFIC GULF and

Defendant ADAMASTOS set forth specific terms, rights, and obligations between the

parties. See Charter Party, Exhibit 1.

       15.     The April 8, 2014 charter party agreement is a maritime contract.

       16.     At all relevant times notices and contact details for the Owners of the

Vessel, Defendant ADAMASTOS SHIPPING was listed as “PHOENIX SHIPPING.” See

Exhibit 1.

       17.     Pursuant to the terms of the charter party, PACIFIC GULF was to pay USD

9,000 per day including overtime payable ten (10) days in advance plus USD 130,000 gross

ballast bonus to Defendant ADAMASTOS SHIPPING, payable every fifteen (15) days in

advance in exchange for the use of a seaworthy vessel. Id.

       18.     The parties further agreed to the arbitration of disputes arising out of the

maritime contract in London with English law to apply. Id.

       19.     Plaintiff PACIFIC GULF duly complied with all obligations under the terms

of the charter party agreement.


                                                4
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 5 of 41



        20.    On or about July 14, 2014, PACIFIC GULF, as disponent owners of the Vessel,

entered into a sub-charter party agreement with Integris Co Ltd. for a one (1) time charter trip

of one (1) laden leg via Brazil to Singapore-Japan range carrying lawful/harmless grain

products in bulk.

        21.    Integris Co Ltd. sub-chartered the Vessel to Marubeni Corporation who was

the owner of the soyabean cargo to be carried by the Vessel.

        22.    The Vessel arrived at Sao Francisco Do Sul, Rio Grande on or about July 31,

2014 and commenced loading of a cargo of soyabeans starting at 0120 hours LT on August 1,

2014.

        23.    On or about August 5, 2014, the Vessel was inspected by local Port State

Control authorities in Brazil. The Brazilian authorities discovered no fewer than forty-two

(42) deficiencies with the Vessel. The Port State Control authorities detained the Vessel

pending further investigation and rectification of the deficiencies.

        24.    At or about 1855 hours LT on August 6, 2014, and while still loading cargo,

the Vessel broke free of her moorings, drifted to the middle of the channel, and grounded.

        25.    The Vessel had loaded approximately 59,674.680 metric tons of soyabeans as

of August 6, 2014, at or about the time that she broke free of her moorings and grounded.

        26.    The Vessel commenced refloating operations with her own engines and

thereafter with the assistance of tugs and pilots, as well as by Salvors, Rebocadores do Brasil

SA, and was refloated on August 7, 2014. Subsequently, the Vessel was shifted to the inner

anchorage north of the terminal berth.

        27.    After the grounding, the terminal would not permit the Vessel to re-berth

alongside to load the remaining cargo without meeting various conditions, including the


                                                 5
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 6 of 41



posting of security.      ADAMASTOS         SHIPPING,      PHOENIX      SHIPPING,      George

Gourdomichalis, and/or Stathis Gourdomichalis (and/or others acting at their instruction

and control) failed, neglected, and otherwise refused to comply with the terminal

requirements and the Port Captain ordered the Vessel to shift to the outer anchorage,

given the Vessel’s draft and the Port State Control deficiencies and detention imposed on

the Vessel.

       28.       Over the course of the next six (6) months, the Vessel remained under

detention, failed to load the remainder of the cargo, and failed to complete the voyage as

required under the various charter party obligations.

       29.       Defendants abandoned not only the Vessel, their contractual partners, and

the cargo, but also the crewmembers they had hired to live and work onboard the Vessel.

       30.       During this period, numerous claims and causes of actions were

commenced against the Vessel by various third parties in Brazil, including (but not limited to)

the following:

                   a. $1,078,512 action by the Salvors for unpaid fees and costs;

                   b. $160,000 action by Sagres Agenciamentos Maritimos Ltda. for unpaid
                      agency fees;

                   c. $8,250 action by Kronos Maritime Agent Limited for unpaid agency fees;

                   d. An action by the Labour Prosecutor’s Office which fined the Vessel
                      $19,000 per day from the period of November 26, 2014 – December 30,
                      2014. As of December 31, 2014, the LPO action fine was increased to
                      $150,000 per day for non- compliance through January 18, 2015,
                      which was subsequently increased to $187,000 per day.

                   e. On or about December 14, 2014, the Federal Government of Brazil
                      commenced an action directing the Vessel and her owners to make the
                      necessary repairs to the Vessel and deliver the cargo to its final
                      destination.



                                                 6
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 7 of 41



                 f. On or about January 3, 2015 the Master and crew of the Vessel
                    commenced an action to recover their wages which had not been paid
                    while working on the Vessel.

       31.     On January 7, 2015, PHOENIX SHIPPING purportedly submitted a letter to

the Greek government, asserting PHOENIX SHIPPING ceased operation of the M/V

ADAMASTOS.

       32.     No contemporaneous written notice of the termination of management services

was ever provided by PHOENIX SHIPPING to ADAMASTOS SHIPPING.

       33.     No written notice of the termination of management services was ever provided

by PHOENIX SHIPPING to PACIFIC GULF as was required pursuant to clause 18.1 of the

ship management agreement. See George Gourdomichalis Transcript, Exhibit 3, at p. 157:1-

8; see also Ship Management Agreement dated December 7, 2012 at Exhibit 11.

       34.     Despite being the operator1 and manager for the Vessel, PHOENIX SHIPPING

did not seek repair estimates for the ADAMASTOS, did not provide budget proposals for repair

work, and did not send any written demands for payment to ADAMASTOS SHIPPING for

any of the items which needed to be rectified and the claims which needed to be settled in

Brazil. See George Gourdomichalis Transcript, Exhibit 3, at p. 153:7-11.

       35.     On February 12, 2015, the ADAMASTOS was formally found and/or declared

by Brazilian authorities to have been abandoned by both her owners and managers.

       36.     Marubeni Corporation sought to recover its loss of value of its soyabean

cargo, estimated to be $32,650,000 against Integris Co Ltd. in London arbitration proceedings.




1
  Operator is an entity “who is responsible for the operation, manning, victualing, and
supplying of the vessel.” 33 U.S.C. 1901(9).


                                                7
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 8 of 41



       37.     In turn, Integris Co Ltd. filed claims against PACIFIC GULF in London

arbitration proceedings and sought no less than $18,000,000 plus $559,219.68 for the

damages and losses caused by the Vessel’s failure to complete the voyage to Marubeni

Corporation.

       38.     Integris Co Ltd. has sought an additional $737,451.82 in damages for overpaid

hire, communication/entertainment/victualling fees, and fuel oil purchased.

       39.     On or about June 6, 2016, Plaintiff PACIFIC GULF pursued its contract claims

in London arbitration against ADAMASTOS SHIPPING for breach of the charter party

agreement on the grounds that, inter alia:

                 a. The Vessel was not suitable for loading, carriage, and discharge.

                 b. The Vessel was not fit for service under the charter party agreement
                    or for any voyage and the Vessel was not seaworthy and/or properly
                    manned, equipped, and supplied.

                 c. The Vessel did not comport with the regulations and/or requirement for
                    any port, port of call, or country.

                 d. The Vessel did not have up-to-date certificates on board.

                 e. ADAMASTOS SHIPPING breached their obligation under the charter
                    party agreement “to make the ship seaworthy, properly manned,
                    equipped, and supplied, and make the holds fit and safe for the
                    reception, carriage and preservation of the cargo.”

                 f. ADAMASTOS SHIPPING breached the charter party agreement when
                    ADAMASTOS SHIPPING: (1) failed to take steps to remedy the
                    deficiencies; (2) failed to complete loading onboard the Vessel; (3)
                    failed to commence its voyage to China; (4) failed to deliver the cargo
                    to China; (5) abandoned the Vessel, the contracted voyage, the cargo,
                    and carriage of cargo; and (6) failed to deliver the cargo to the discharge
                    port.

       40.     On April 19, 2017, the Sole Arbitrator issued a final award against ADAMASTOS

SHIPPING and declared that PACIFIC GULF was entitled to be indemnified by ADAMASTOS



                                                8
     Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 9 of 41



SHIPPING for any and all liabilities that PACIFIC GULF “have or might be found to have in the

near future” related to the claims up the charter chain by Marubeni Corporation and Integris Co

Ltd., plus applicable costs, fees, and interest. See First Final Award, Exhibit 2.

       41.     Plaintiff PACIFIC GULF had a valid and ripe claim against ADAMASTOS

SHIPPING under English law as soon as the Cargo Claim was pursued by Integris Co. Ltd. against

PACIFIC GULF in arbitration in May 2015 consistent with the parties’ charter party agreements.

       42.     On May 23, 2018, Marubeni’s Cargo Claim was settled by Intergis Co Ltd. in

exchange for payment of $18,000,000. See Exhibit 27.

       43.     The settlement amount for Marubeni’s Cargo Claim was paid on May 25, 2018

from Plaintiff MECO on behalf of Intergis Co Ltd. to Marubeni’s London Solicitors, Messrs.

Roose & Partners. A copy of the Bank Swift is attached hereto as Exhibit 28.

       44.     Once the Cargo Claim was settled, there was absolutely no dispute that the actual

liability against Plaintiff PACIFIC GULF in the underlying arbitration proceedings had been

reduced to quantifiable damages. PACIFIC GULF’s claim up the charter party agreement chain

against ADAMASTOS SHIPPING is (and was) ripe as a matter of applicable English Law.

       45.     The Cargo Claim was subsequently reduced to writing and settled by and between

Intergis Co Ltd. and Plaintiff PACIFIC GULF by way of a settlement agreement dated March 13,

2019. A copy of the settlement agreement is attached hereto as Exhibit 29.

       46.     The Settlement Sum was $18,000,000 for the Cargo Claim and $500,000 for costs

asserted by Intergis against Plaintiff PACIFIC GULF.

       47.     MECO, through its wholly owned brand the Charterers Club, held the applicable

Charterers Liability Insurance for both Intergis Co Ltd. and PACIFIC GULF for this particular

voyage and has adjusted each party’s respective claim files to reflect the fact that Intergis has been




                                                  9
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 10 of 41



fully reimbursed for the Settlement Sum and that Plaintiff PACIFIC GULF holds the Settlement

Sum as a loss on its own Liability File with the Club. A copy of the applicable debits and credits

reflecting this accounting arrangement are attached hereto as Exhibit 30.

       48.     On March 14, 2019, Intergis Co. Ltd. issued a Receipt and Release letter,

confirming that the claim was fully settled and funded in accordance with the parties’ March 13,

2019 Settlement Agreement. A copy of the Receipt and Release is attached hereto as Exhibit 31.

       49.     PACIFIC GULF has a valid and ripe claim against ADAMASTOS SHIPPING

under English Law from the date the claim was first noticed and pursued by Intergis in May 2015.

MECO as the subrogated insurer has the right to pursue recovery of this claim up to the amount of

the Settlement Sum, together with the other losses, damages, costs, and interest which are claimed

in these proceedings.

       50.     The Marubeni/Intergis settlement of the Cargo Claim and subsequent Settlement

Agreement between Intergis Co Ltd. and Plaintiff PACIFIC GULF quantify the damages suffered

by PACIFIC GULF and MECO from the claim in an amount of no less than $18,500,000.

       51.     The loss arising from the Cargo Claim as a result of Defendants’ actions belongs in

the first instance to PACIFIC GULF, however as there is full liability coverage for the claim,

MECO, through the Charterers Club, directed the conclusion of the Cargo Claim with Marubeni,

paid the full Settlement Sum pursuant to Intergis’ cover with the Charterers Club, and is now

entitled to recover the Settlement Sum, together with the other losses, damages, costs, and interest

which are claimed in these proceedings, as subrogee.


     COUNT I – RECOGNITION AND ENFORCEMENT OF THE ARBITRATION
                AWARDUNDER THE NEW YORK CONVENTION

       52.     Plaintiffs restate and re-alleges paragraphs 1 – 51 in the above foregoing Second

Amended Verified Complaint as if set forth herein.


                                                10
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 11 of 41



       53.     Plaintiffs hereby petition this Court pursuant to the Federal Arbitration Act, 9

U.S.C. § 1 et seq., and the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, 9 U.S.C. § 201 et. seq. (the “New York Convention”), for an order confirming the Award

in favor of Plaintiffs and against Defendants, joint and severally.

       54.     The United States, Liberia, The Marshall Islands, and the United Kingdom (i.e. the

country in which the Award was rendered), are signatories of the New York Convention.

       55.     Jurisdiction is proper in this Court pursuant to 9 U.S.C. § 203.

       56.     Venue is proper in this Court pursuant to 9 U.S.C. § 204.

       57.     The April 19, 2017 arbitration award is final and no appeal has been (or can be)

taken by ADAMASTOS SHIPPING. Plaintiffs respectfully submit that no grounds exist for

refusal or deferral of recognition or enforcement of the Award against the Defendants under the

New York Convention.

       58.     For the foregoing reasons, Plaintiffs request that the Court enter judgment in favor

of Plaintiffs and against Defendants recognizing and enforcing the Award in the amount of at least

$18,500,000, plus applicable interest, costs, and fees as per the Award.

       59.     Plaintiffs hereby reserve the right to further petition this Court to confirm any

further award of interest or costs which may be rendered in respect of this matter.

                   COUNT II – BREACH OF A MARITIME CONTRACT

       60.      Plaintiffs restate and re-allege paragraphs 1 – 59 in the above foregoing Second

Amended Verified Complaint as if set forth herein.

       61.     PACIFIC GULF has alleged a valid prima facie maritime claim for breach of a

maritime contract, i.e. the breach of the charter party agreement. See Exhibit 1. MECO as subrogee

of PACIFIC GULF has the right to bring this claim for breach of contract. Plaintiffs have suffered


                                                 11
       Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 12 of 41



damages as a result of the Defendants’ breach.

           62.      Accordingly, Plaintiffs request that the Court enter judgment in favor of Plaintiffs

and against Defendants, jointly and severally, in the amount of no less than $18,500,000, plus

applicable interest, costs, and fees.

                                  COUNT III - ALTER-EGO LIABILITY

           63.      Plaintiffs restate and re-allege paragraphs 1 – 62 in the above foregoing Second

Amended Verified Complaint as if set forth herein.

           64.      The alter ego doctrine applies when (1) the owner exercised complete control

over the corporation with respect to the transaction at issue and (2) such control was used to

commit a fraud or wrong that injured the party seeking to pierce the veil.2

                  a.       Domination and Control

           65.      Defendants George Gourdomicahlis and Stathis Gourdomichalis, by and

through PHOENIX SHIPPING, THALASSA, and ALASTOR, dominate and control

Defendants          ADAMASTOS SHIPPING, BLUE WALL, VIGOROUS SHIPPING,

FEARLESS SHIPPPING and at least six (6) other single purpose shell companies which

nominally own the vessels in the BLUE WALL fleet.

                    i.      Phoenix Shipping & Trading S.A.

           66.      On October 26, 2011, PHOENIX SHIPPING was incorporated under the laws

of the Marshall Islands. See Phoenix Shipping’s Articles of Incorporation, Exhibit 5.

           67.      PHOENIX SHIPPING’s principle place of business has always been on a

street named “Akti Miaoli” in Piraeus Greece. The office was originally located at 25 Akti

Miaouli Street, Piraeus Greece. In 2014, PHOENIX SHIPPING moved to 47-49 Akti


2
    Bridas S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347, 359 (5th Cir. 2003).


                                                          12
      Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 13 of 41



Miaouli Street, Piraeus Greece. See George Gourdomichalis Transcript, Exhibit 3, at pp. 66:19

– 67:5.

           68.   Like a phoenix rising from the ashes, PHOENIX SHIPPING was founded in

order to create a new business for George Gourdomichalis and Stathis Gourdomichalis

following the failure of their previous shipping companies, including but not limited to

Gourdomichalis Naftiki Eteria, Free Bulkers, and G. Bros Maritime S.A. See George

Gourdocumichalis Transcript, Exhibit 3, pp. 14:16-19:19; 46:10-12; 63:15-17.

           69.   As PHOENIX SHIPPING was described by George Gourdomichalis, “[T]here

was no real business plan. It was more our father’s, if you will, last business venture in trying

to help us establish the business.” Id.

           70.   Since PHOENIX SHIPPING’s founding in 2011, George Gourdomichalis

has made all decisions concerning commercial operations, chartering, and insurance. See

George Gourdomichalis Transcript, Exhibit 3, pp. 29:21 – 30:9 (describing his responsibilities

as “general management of operations, chartering, insurances, if you will. All the commercial

side.”).

           71.   Since PHOENIX SHIPPING’s founding in 2011, Stathis Gourdomichalis has

made all decisions in the company on for the financial, budgeting, purchasing, and

administration side of the business. See George Gourdomichalis Transcript, Exhibit 3, p.

30:16-18; Stathis Gourdomichalis Transcript, Exhibit 4, p. 13:12-22.

           72.   For each and every vessel operated by PHOENIX SHIPPING, including the

M/V ADAMASTOS, M/V VIGOROUS (and the other SPVs held by BLUE WALL), all

communications and exchanges with the Vessel’s Classification Society, Flag Administration,

and       Insurers were performed by PHOENIX SHIPPING, by and through George


                                                 13
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 14 of 41



Gourdomichalis and Stathis Gourdomichalis or others acting at their instruction. See George

Gourdomichalis Transcript, Exhibit 3, pp. 148:4-13.

       73.     Notwithstanding the positions which George Gourdomichalis and Stathis

Gourdomichalis held at PHOENIX SHIPPING, there are no records on file with the

Greek authorities which list George Gourdomichalis or Stathis Gourdomichalis as employees

of PHOENIX SHIPPING as required under Greek Law. See Stathis Gourdomichalis

Transcript, Exhibit 4, at p. 13:3-15.

       74.     Pursuant to PHOENIX SHIPPING’s Meeting Minutes of October 27, 2011,

Drakoulis    Gourdomichalis,    the     father   of    George   Gourdomichalis      and   Stathis

Gourdomichalis, assumed the roles of President, Secretary, and Treasurer of PHOENIX

SHIPPING as well as the Sole Director of PHOENIX SHIPPING. See Phoenix Shipping’s

Board of Director Minutes of Meeting dated October 27, 2011, Exhibit 6.

       75.     As    Sole   Director,     Drakoulis     Gourdomichalis   accepted     Defendant

ALASTOR’s offer to purchase two hundred and fifty shares without par value of PHOENIX

SHIPPING at $1.00 per share and THALASSA’s offer to purchase two hundred and fifty

shares without par value of PHOENIX SHIPPING at $1.00 per share. See Phoenix Shipping’s

Board of Director Minutes of Special Meeting dated October 27, 2011, Exhibit 7.

       76.     Eight (8) share certificates were issued for sixty two point five (62.5) bearer

shares each. Four certificates were issued to ALASTOR and THALASSA, respectively. Id.

       77.     George Gourdomichalis is the sole owner of ALASTOR, a company

organized under the laws of the Marshall Islands which is a “Marshall Islands vessel

company” that “does various investments or other activities in the maritime industry.” See

George Gourdomichalis Transcript, Exhibit 3, p. 37:9-25.


                                                  14
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 15 of 41



       78.      ALASTOR has no office, no phone number, no employees, no staff, and

no identifiable presence. It is a shell company which George Gourdomichalis operates from

Akti Miaouli.

       79.      Stathis Gourdomichalis is the owner of THALASSA, a company organized

under the laws of the Marshall Islands which conducts the same type of maritime investment

business as ALASTOR. Id., Exhibit 3, p. 38:20 – 39:13; Stathis Gourdomichalis Transcript,

Exhibit 4, p. 14:15-22.

       80.      THALASSA has no office, no phone number, no employees, no staff, and

no identifiable presence. It is a shell company which Stathis Gourdomichalis operates from

Akti Miaouli.

       81.      THALASSA and ALASTOR have no business other than to serve as the

conduit through which George Gourdomichalis and Stathis Gourdomichalis own and

dominate other businesses including PHOENIX SHIPPING and BLUE WALL SHIPPING.

See Stathis Gourdomichalis Transcript, Exhibit 4, p. 14:17-18.

       82.      From 2012 until the resignation of Drakoulis Gourdomichalis from

PHOENIX SHIPPING in 2017, no shareholder meetings for PHOENIX SHIPPING were held

by the only two (2) shareholders, George Gourdomichalis and Stathis Gourdomichalis. See

George Gourdomichalis Transcript, Exhibit 3, pp. 62:11 – 63:13.

       83.      On or about December 4, 2017, Drakoulis Gourdomichalis resigned as the

sole director of PHOENIX SHIPPING. See Resignation Letter, Exhibit 8.

       84.      On or about December 5, 2017, George Gourdomichalis and Stathis

Gourdomichalis held a meeting to accept the resignation of their father as the sole director

of PHOENIX SHIPPING and elected themselves as the directors of PHOENIX SHIPPING.


                                              15
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 16 of 41



See Phoenix Shipping’s Shareholder Minutes of Meeting dated December 5, 2017, Exhibit 9.

       85.     There are no other directors at PHOENIX SHIPPING.

       86.     In addition to dominating and controlling all business of PHOENIX

SHIPPING, serving as the sole shareholders through nominal offshore shell companies, and

electing themselves as the sole directors of the company, they also elected themselves as the

only officers of PHOENIX SHIPPING.

       87.     Specifically, George Gourdomichalis was elected as the President and

Stathis Gourdomichalis as the Secretary and Treasurer of PHOENIX SHIPPING. See Phoenix

Shipping’s Board of Director Minutes of Meeting dated December 5, 2017, Exhibit 9.

       88.     There are no other officers of PHOENIX SHIPPING.

       89.     On or about March 22, 2018, the board of directors of PHOENIX SHIPPING

held a meeting to amend the Articles of Incorporation and issuance of shares. George

Gourdomichalis and Stathis Gourdomichalis agreed to accept THALASSA’s offer to

purchase two hundred and fifty (250) registered shares without par value for $1.00 USD;

accept ALASTOR’s offer to purchase one hundred and eight five point five (185.5)

registered shares without par value for $1.00 USD; and accept Golden Hind Shipping &

Trading S.A.’s offer to purchase sixty two point five (62.5) registered shares without par value

for $1.00 USD. See Phoenix Shipping’s Board of Director Minutes of Special Meeting dated

March 22, 2018, Exhibit 10.

       90.     Golden Hind Shipping & Trading S.A. is another off-shore shell company

organized under the laws of the Marshall Islands by George Gourdomichalis for the benefit

of himself and one of his children. George Gourdomichalis reportedly gifted his son one

of four shares certificates for sixty two point five (62.5) shares in PHOENIX SHIPPING in


                                                16
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 17 of 41



the name of Golden Hind. See George Gourdomichalis Transcript, Exhibit 3, p. 59:23 – 60:4.

       91.     Stathis Gourdomichalis remained the owner of fifty percent (50%) of

PHOENIX SHIPPING by and through THALASSA and George Gourdomichalis remained the

owner of thirty seven point five percent (37.5%) of PHOENIX SHIPPING by and through

ALASTOR.

       92.     In the aggregate, George Gourdomichalis and Stathis Gourdomichalis owned

eighty seven point five percent (87.5%) of PHOENIX SHIPPING through shell companies

with Geourge Gourdomichalis’ son having been gifted the remaining twelve point five perecent

(12.5%) by George Gourdomichalis through another off-shore shell company, Golden Hind.

See Board of Director Minutes of Special Meeting dated March 22, 2018, Exhibit 10.

               ii.    Adamastos Shipping & Trading S.A.

       93.     ADAMASTOS SHIPPING was incorporated in the Republic of Liberia in

December 2012. See George Gourdomichalis Transcript, Exhibit 3, p. 96:7-18.

       94.     ADAMASTOS SHIPPING has a registered address of 80 Broad Street,

Monrovia, Liberia, a mail-box address that it shares with all Liberian corporations. Id., at p.

97:16-24.

       95.     While Defendant ADAMASTOS SHIPPING had a listed and registered address

in Liberia, it is simply a “brass plate”, shell company possessing no active office space,

employees, telephone numbers, fax numbers, and/or staff at this location. Instead, all

company business is conducted by George Gourdomichalis and Stathis Gourdomichalis from

their office on the Akti Miaouli in Piraeus Greece, directly and/or indirectly by and through

PHOENIX SHIPPING.

       96.     ADAMASTOS SHIPPING has no physical office anywhere in the world and


                                                17
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 18 of 41



has never had a lease or otherwise paid rent for any office space in Liberia or Greece. Id., at

p. 97:20 – 98:10.

       97.      ADAMASTOS SHIPPING has never had any employees or office staff. Id.,

at p. 98:11-18.

       98.      George Gourdomichalis was the President of ADAMASTOS SHIPPING and

a member of the board of directors of the company. Id., at 99:22-25.

       99.      Stathis Gourdomichalis was the Secretary of ADAMASTOS SHIPPING and

a director of the company. See Stathis Gourdomichalis Transcript, Exhibit 4, at p. 57:13-21.

       100.     PHOENIX SHIPPING ministerially entered into a Ship Management

Agreement with ADAMASTOS SHIPPING on December 7, 2012 to run all aspects of

the M/V ADAMASTOS and ADAMASTOS SHIPPING’s business, including all chartering,

operations, crew management, technical management, commercial management, insurance

services, and     accounting services for the M/V ADAMASTOS. See Ship Management

Agreement-Adamastos Shipping, Exhibit 11.

       101.     George Gourdomichalis negotiated and signed the Ship Management

Agreement on behalf of ADAMASTOS SHIPPING, contemporaneously with his service

as the person in charge of all commercial operations and chartering for PHOENIX SHIPPING.

Id; See also George Gourdomichalis Transcript, Exhibit 3, at pp. 84:19 – 85:4.

       102.     All notices under the Ship Management Agreement from PHOENIX SHIPPING

to ADAMASTOS SHIPPING was “care of” PHOENIX SHIPPING at its office address

on Akti Miaouli Street in Piraeus, Greece. See Exhibit 11.

       103.     PHOENIX SHIPPING performed all aspects of the commercial operation,

chartering,   and   technical   operation   for   the   M/V   ADAMASTOS.         See   George


                                                  18
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 19 of 41



Gourdomichalis Transcript, Exhibit 3, at pp. 85:12 – 86:8; 87:2-20; 88:7-21.

        104.    No written instructions and/or objections as to the commercial operation of the

M/V    ADAMASTOS were ever provided by ADAMASTOS SHIPPING to PHOENIX

SHIPPING. Id., at p. 86:21 – 87:1; 88:7-21. This is because all decisions were taken by

and for the benefit of George Gourdomichalis and Stathis Gourdomichalis.

        105.    All chartering negotiations on behalf of the M/V ADAMASTOS were

performed by George Gourdomichalis for and on behalf of PHOENIX SHIPPING and

ADAMASTOS SHIPPING. Id., at p. 87:5-12. No one else actively participated in and/or

approved contract negotiations and/or decisions for the chartering of the M/V ADAMASTOS.

Id., at p. 87:16 – 20.

        106.    All banking operations, financial records, and recordkeeping on behalf of

ADAMASTOS SHIPPING was performed solely by George Gourdomichalis and Stathis

Gourdomichalis by and through PHOENIX SHIPPING, or by person(s) under their direction

and control. Id.

        107.    In addition, PHOENIX SHIPPING was the Document of Compliance holder

for the M/V ADAMASTOS. Id., at pp. 147:20 – 148:3.

        108.    The U.S. Coast Guard requires “a valid Document of Compliance certificate if

you are the responsible person who, or company which, owns a U.S. vessel engaged on

foreign voyages, carrying more than 12 passengers, or is a tanker, bulk freight vessel, freight

vessel, or a self-propelled mobile offshore drilling unit of 500 gross tons or more.” 33 C.F.R.

96.330. The Document of Compliance ensures that the responsible party has completed

a valid safety management audit, that the vessel is certified, and that the vessel operates in

accordance with the approved Safety Management System. Id.


                                                19
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 20 of 41



        109.    The M/V ADAMASTOS had a 2012 first preferred mortgage dated December

14, 2012. The sole signatory to the agreement on behalf of ADAMASTOS SHIPPING was

George Gourdomichalis. See Adamastos Mortgage, Exhibit 12.

        110.    The first preferred mortgage was a complex financing scheme in order to

permit ADAMASTOS SHIPPING, PHOENIX SHIPPING, and the Gourdomichalis

Brothers to take possession of a ship without contributing any significant capital and use the

Vessel to trade for the benefit of its beneficial and dominating owners, without risk. See

George Gourdomichalis Transcript, Exhibit 3, pp. 114:19 – 115:6.

        111.    The M/V ADAMASTOS was acquired and held in the name of an off-shore

shell company ADAMASTOS SHIPPING, so that George Gourdomichalis and Stathis

Gourdomichalis would have a vessel to own and operate at PHOENIX SHIPPING. See

Stathis Gourdomichalis Transcript, Ex. 4, at pp. 102:16-22 (“We proposed it to our father and

he decided to go ahead with this deal because he wanted to assist us into managing more ships,

et cetera, et cetera. And because we also were coming out of a very difficult financial situation

at that time. My father decide -- so I can explain a bit more the structure of the deal, because

it is very confusing.”).

        112.    In fact, ADAMASTOS SHIPPING put no equity into the Vessel.

George Gourdomichalis Transcript, Exhibit 3, at pp. 114:19 – 115:6; 128:3-15. ADAMASTOS

SHIPPING was not only undercapitalized, it had no capitalization.

        113.    Specifically, the mortgage recorded a $6,000,000 first preferred mortgage on

the Vessel; had a second tranche of $18,000,000 which was nothing more than a secondary

security interest for the benefit of accounting purposes; and included a third tranche of

$1,000,000 purportedly for repairs to the M/V ADAMASTOS. Id., at pp. 114:19 – 117:6.



                                                 20
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 21 of 41



         114.   All repairs and/or necessary maintenance on the Vessel was carried out under

the direction, control, and supervision of George Gourdomichalis, Stathis Gourdomichalis,

and/or     PHOENIX SHIPPING superintendents acting at the direction of George

Gourdomichalis and/or        Stathis Gourdomichalis. See Stathis Gourdomichalis Transcript,

Exhibit 4, at p.105:11 – 106:7.

         115.   The Vessel had a fair market value of merely $6,000,000 (at best), yet had

liabilities on it for over four (4) times its actual value as a 1995 dry bulk vessel. See George

Gourdomichalis Transcript, Exhibit 3, at p. 115:14-18.

         116.   George Gourdomichalis attended all meetings with the financing bank as

the dominating and controlling individual who would be responsible for the technical and

commercial operation of the Vessel, as well as hiring and firing of shipboard staff and crew,

procurement of insurances, and overall responsibility for the maintenance, management, and

control of the Vessel. Id., at p. 119:2-4; see also Exhibit 11.

         117.   All notices under the first preferred mortgage were to be provided to

ADAMASTOS SHIPPING care of PHOENIX SHIPPING at the PHOENIX SHIPPING

address of 25 Akti Miaoli Street, Piraeus Greece. See George Gourdomichalis Transcript,

Exhibit 3, at p. 121:5-12.

         118.   ADAMASTOS SHIPPING never paid any of the quarterly installments

of $175,000 which were due and owing for the repayment of the $6,000,000 tranche before

the Defendants George Gourdomichalis, Stathis Gourdomichalis, and PHOENIX

SHIPPING abandoned the M/V ADAMASTOS in Brazil in January 2015. Id., at p. 123:1 –

125:14.

         119.   George Gourdomichalis and Stathis Gourdomichalis were signatories to the



                                                 21
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 22 of 41



ADAMASTOS SHIPPING bank account. See George Gourdomichalis Transcript, Exhibit 3,

at p. 105:7-24.

       120.   All communications from the crew regarding the M/V ADAMASTOS were

sent only to PHOENIX SHPPING. Id., at p. 149:19 – 150:4.

       121.   No communications were ever sent to ADAMASTOS SHIPPING.

       122.   The same arrangement is true for VIGOROUS SHIPPING, FEARLESS

SHIPPING, and BLUE WALL. All communications go through PHOENIX SHIPPING.

       123.   There were no written request for a budget submitted by ADAMASTOS

SHIPPING and none prepared by PHOENIX SHIPPING for a budget to operate, maintain,

and/or for repair of the M/V ADAMASTOS in Brazil. Id., at p. 153:4-11.

       124.   There    was      no   request made   by    PHOENIX      SHIPPING   and/or

ADAMASTOS SHIPPING to the mortgagee bank seeking additional support and/or to draw

down further on the loan. Id.

       125.   No written reports were made by PHOENIX SHIPPING to ADAMASTOS

SHIPPING concerning the detention in Brazil. Id., at pp. 152:25 – 153:25.

       126.   No notice was provided by ADAMASTOS SHIPPING, PHOENIX

SHIPPING, George Gourdomichalis, or Stathis Gourdomichalis or anyone else acting at their

instructions, to charterers Plaintiff PACIFIC GULF concerning the deteriorating condition

of the Vessel, even though Defendants, including George Gourdomichalis and Stathis

Gourdomichalis knew that Defendants were abandoning the Vessel in January 2015.

       127.   None of these decisions were contemporaneously or properly memorialized

or recorded in contemporaneous communications between the corporate entities and/or in

company records because at all relevant times, it was George Gourdomichalis and Stathis


                                              22
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 23 of 41



Gourdomichalis        who were making all decisions for and on behalf of the Vessel,

ADAMASTOS SHIPPING and PHOENIX SHIPPING.

       128.    ADAMASTOS SHIPPING was merely a captive corporation through which

George Gourdomichalis, Stathis Gourdomichalis, and PHOENIX SHIPPING dominated

and controlled all activities of the off-shore shell corporation and the M/V ADAMASTOS

before ultimately abandoning the Vessel in Brazil in breach of the charter party agreement, for

their own benefit, and to the detriment of Plaintiff PACIFIC GULF.

       129.    ADAMASTOS SHIPPING, VIGOROUS SHIPPING, FEARLESS SHIPPING,

BLUE WALL, THALASSA, ALASTOR, and PHOENIX SHIPPING are registered offshore

in jurisdictions of convenience such as the Marshall Islands and Liberia because they are

a ‘tried and tested’ tax shelter, with minimum regulatory oversight, and permitted to operate

in Greece pursuant to Law 89 without requirement to pay income tax in Greece. See George

Gourdomichalis Transcript, Exhibit 3, at pp. 33:10-11; 20:13 – 22.

               iii.      Blue Wall Shipping Ltd.

       130.    BLUE WALL was established by George Gourdomichalis and Stathis

Gourdoichalis for the purpose of owning and operating a fleet of Vessels. See Blue Wall’s

Website Strategy, Exhibit 13.

       131.    BLUE WALL was incorporated on February 8, 2013 in the Marshall Islands.

See Blue Wall Certificate of Incorporation, Exhibit 14.

       132.    BLUE WALL holds itself out as a Vessel owner and states that: “It operates

wholly owned, top quality dry bulk vessels. BLUE WALL has built a strong balance sheet,

owns cash flow generating vessels and is well positioned for growth through the cycle.”

See Blue Wall’s Website Home Page, Exhibit 15.



                                                   23
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 24 of 41



       133.    The BLUE WALL fleet consists of eight (8) vessels listed on its company

website: M/V BRAZEN; M/V COURAGEOUS; M/V DAUNTLESS; M/V FEARLESS;

M/V AUDACIOUS; M/V DEFIANT; M/V INTREPID; and the M/V VIGOROUS. See Blue

Wall’s Fleet, Exhibit 16.

       134.    Defendant BLUE WALL regularly holds itself out to the maritime industry

and press as being the owning company which acquires, operates, and owns all vessels

within the commonly managed and operated fleet. See Exhibit 17.

       135.    George Gourdomichalis and Stathis Gourdomichalis acquired the vessels by

raising equity to purchase the vessels and spent over $45 million dollars of that private equity

on the M/V BRAZEN; M/V COURAGEOUS; M/V DAUNTLESS; and the M/V

FEARLESS. See Press Release, Exhibit 17.

       136.    The corporate organization and structure of BLUE WALL was coordinated

and organized by George Gourdmichalis and Stathis Gourdomichalis as a way to “tap the private

equity market in order to try and raise capital from institution investors.” See Stathis

Gourdomichalis Transcript, Exhibit 4, at p. 16:11-18.

       137.    The other “shareholders” of BLUE WALL are nothing more than financiers

who held mortgages on the vessels in exchange for the capital they provided to BLUE

WALL. See Stathis Gourdomichalis Transcript, Exhibit 4, at pp. 32:22 – 33:25.

       138.    None of these financier shareholders and nominee directors for BLUE WALL

have any practical, technical, and/or operational experience in vessel owning or management.

Id., at pp. 69:14 – 72:18.

       139.    There are no records of anyone apart from George Gourdomichalis and/or

Stathis Gourdomichalis (or others acting at their instructions) participating in any technical or


                                                 24
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 25 of 41



operational decision on behalf of any of the BLUE WALL vessels. Specifically, there are

no records of contemporaneous emails, minutes of meeting, inter-office memoranda, or text

messages of such decisions being taken by anyone other than George Gourdomichalis or

Stathis Gourdomichalis.

       140.    The private equity investments are a veiled and secretive security interest

designed to disguise George Gourdomicalis’ and Stathis Gourdomichalis’ domination,

control, and ownership of the vessels in the BLUE WALL fleet while the individual shell

companies maintain nominal “registered ownership” of the VIGOROUS and the other seven

(7) vessels in the BLUE WALL fleet. See Stathis Gourdomichalis Transcript, Exhibit 4, p.

90:2 – 25; see also Exhibit 22 (George Gouromichalis speaking at 11th Maritime Congress

on Alternative Ship Financing Arrangements).

       141.    There is no record of anyone other than George Gourdomichalis and

Stathis Gourdomichalis participating in any operational and/or chartering decision for the

M/V ADAMASTOS, the M/V VIGOROUS, and/or any other vessel owned through BLUE

WALL.

       142.    From the beginning, the desire and intention by George Gourdomichalis and

Stathis Gourdomichalis was to have the entire BLUE WALL fleet subject to their technical,

operational, and chartering control by and through a framework management agreement

between PHOENIX SHIPPING and BLUE WALL. See Stathis Gourdomichalis Transcript,

Exhibit 4, p. 98:12 – 99:13.

       143.    Underscoring the fact that the shareholder/investors were signing up to

provide financing for ships to be operated and controlled by George Gourdomichalis and

Stathis Gourdomichalis, no one on the board of directors or shareholders ever objected


                                               25
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 26 of 41



to and/or commented on the entry of a ship management agreement between PHOENIX

SHIPPING and any of the SPVs. Id., at 99:11-18.

       144.    In fact, it was a condition of the BLUE WALL corporate arrangement that

PHOENIX SHIPPING would serve as the technical manager, commercial operator, holder of

the Document of Compliance, and control each and every aspect of each Vessel and nominal

SPV owner.

       145.    Each vessel in BLUE WALL’s fleet of eight (8) vessels is nominally owned by

offshore shell companies, which are dominated, operated, and controlled by George

Gourdomichalis    and Stathis Gourdomichalis directly and/or indirectly through PHOENIX

SHIPPING.

       146.    The respective registered owners of the eight (8) vessels include: Brazen

Shipping & Trading S.A. as registered owner of the M/V BRAZEN; Courageous Shipping &

Trading S.A. as registered owner of the M/V COURAGEOUS; Dauntless Shipping & Trading

S.A. as registered owner of the M/V DAUNTLESS; Fearless Shipping & Trading S.A. as

registered owner of the M/V FEARLESS; Audacious Shipping & Trading S.A. as registered

owner of the M/V AUDACIOUS; Defiant Shipping & Trading S.A. as registered owner

of the M/V DEFIANT; Intrepid Shipping & Trading S.A. as registered owner of the M/V

INTREPID; and Vigorous Shipping & Trading S.A. as registered owner of the M/V

VIGOROUS. See Vessel Structure Chart, Exhibit 23.

       147.    George Gourdomichalis is the President of all of the companies. See Stathis

Gourdomichalis Transcript, Exhibit 4, at p. 45:16-19.

       148.    Stathis Gourdomichalis is the Secretary and Treasurer of all of the companies.

See Stathis Gourdomichalis Transcript, Exhibit 4, at pp. 44:20 - 45:11.



                                               26
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 27 of 41



       149.       Although each vessel in the fleet of BLUE WALL was registered in the name of

an individual one-ship company, George Gourdomichalis and Stathis Gourdomichalis, directly

and/or indirectly, by and through PHOENIX SHIPPING, BLUE WALL, and other off-

shore entities beneficially own and operated these vessels as assets of a single business

enterprise.

       150.       The purported corporate independence of the respective vessel owners is

simply fictitious, as they are entirely subjugated to business goals and practices of George

Gourdomichalis and Stathis Gourdomichalis.

       151.       BLUE WALL’s address for public inquiries is “c/o Phoenix Shipping and

Trading, 47-49 Akti Miaouli, 5th Floor, Piraeus, 18536.” See Blue Wall’s Contact Information,

Exhibit 19.

       152.       Although BLUE WALL’s business is conducted by and through George

Gourdomichalis and Stathis Gourdomichalis at their PHOENIX SHIPPING office, BLUE

WALL does not have a lease and/or otherwise does not pay rent and/or utilities to PHOENIX

SHIPPING for the use of the office space. See Stathis Gourdomichalis Transcript, Exhibit 4,

at p. 69:10-13.

       153.       BLUE WALL does not have any independent telephone numbers, fax

numbers, employees, or staff separate and apart from PHOENIX SHIPPING. Id.

       154.       George Gourdomichalis is the Chief Executive Officer of BLUE WALL.

See George Gourdomichalis Transcript, Exhibit 3, at p. 173:4-6.

       155.       George Gourdomichalis serves as the CEO of BLUE WALL pursuant to a

Service Agreement by and between BLUE WALL and George Gourdomichalis’ wholly

owned ‘investment company’ Defendant ALASTOR. Id., at p. 188:18-23.




                                                 27
      Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 28 of 41



        156.     Stathis Gourdomichalis is the Chief Operating Officer of BLUE WALL. Id.,

at p. 173:7-9.

        157.     Stathis Gourdomichalis serves as the COO of BLUE WALL pursuant to a

Service Agreement by and between BLUE WALL and Stathis Gourdomichalis’ wholly owned

‘investment company’ Defendant THALASSA. See Stathis Gourdomichalis Transcript,

Exhibit 4, p. 54:20 – 55:5.

        158.     George Gourdomichalis and Stathis Gourdomichalis are both on the board

of directors for BLUE WALL and are the only “Class A” directors. See George

Gourdomichalis Transcript, Exhibit 3, at p. 174:1-6.

        159.     A “Class A” director is someone who is required to have shipping experience

and technical and commercial management of vessels. Id., at p. 174:7-12.

        160.     George Gourdomichalis and Stathis Gourdomichalis are both listed as “Key

Men” who are required pursuant to the Articles of Incorporation of BLUE WALL to provide

commercial operations and technical services to BLUE WALL by and through their roles as

CEO and COO respectively and through their commercial operation and technical

management of the BLUE WALL fleet of vessels by PHOENIX SHIPPING. Id., at p. 178:5-

17.

        161.     George Gourdomichalis and Stathis Gourdomichalis, directly and/or

indirectly through PHOENIX SHIPPING, dominate and control the operation of the entire

BLUE WALL fleet of vessels. Id., at p. 184:22 – 185:2.

        iv.      Vigorous Shipping & Trading S.A. and Fearless Shipping & Trading S.A.

        162.     VIGOROUS SHIPPING was incorporated in the Republic of Liberia in February

2014. See George Gourdomichalis Transcript, Exhibit 3, p. 199:20-25.




                                                28
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 29 of 41



       163.    FEARLESS SHIPPING was also incorporated int the Republic of Liberia.

       164.    VIGOROUS SHIPPING and FEARLESS SHIPPING each have a registered

address of 80 Broad Street, Monrovia, Liberia, a mail-box address that they share with all

Liberian corporations. See Ship Management Agreement – Vigorous Shipping, Exhibit 20.

       165.    While Defendants VIGOROUS SHIPPING and FEAR LESS SHIPP ING each

have a listed and registered address in Liberia, they are simply off-shore “brass plate”, shell

companies possessing no active office space, employees, telephone numbers, fax numbers, and/or

staff at this location. Instead, all company business is conducted by George Gourdomichalis

and Stathis Gourdomichalis, directly and/or indirectly, by and through PHOENIX SHIPPING

and BLUE WALL.

       166.    VIGOROUS SHIPPING and FEARLESS SHIPPING have no physical office

anywhere in the world and have never had a lease or otherwise paid rent for any office space in

Liberia or Greece. Id.

       167.    VIGOROUS SHIPPING has never had any employees or office staff. George

Gourdomichalis Transcript, Exhibit 3, p. 202:3-5.

       168.    George Gourdomichalis is the President of VIGOROUS SHIPPING and a director

of the company. Id., at pp. 200:25 – 201:5.

       169.    Stathis Gourdomichalis was the Secretary and Treasurer of VIGOROUS

SHIPPING and a director of the company. Id., at p. 201:6-11.

       170.    George Gourdomichalis and Stathis Gourdomichalis hold the same officer and

board of director positions in FEARLESS SHIPPING and each of the six (6) other shell company

SPVs which nominally serve as the registered owners of the vessels in the BLUE WALL fleet. Id.

       171.    PHOENIX SHIPPING entered into a Ship Management Agreement with



                                              29
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 30 of 41



VIGOROUS SHIPPING on February 14, 2014 to run all aspects of the M/V VIGOROUS and

VIGOROUS SHIPPING’s business, including all chartering, operations, crew management, hiring

and firing of all shipboard staff, technical management, commercial management, insurance

services, and accounting services for the M/V VIGOROUS. See Ship Management Agreement –

Vigorous Shipping, Exhibit 20.

       172.    The agreement was not negotiated at arms-length and is virtually identical to the

services provided by PHOENIX SHIPPING and George Gourdomichalis and Stathis

Gourdomichalis to ADAMASTOS SHIPPING. Cf. Exhibit 11 and Exhibit 20.

       173.    The same type of ship management agreement is also in place between PHOENIX

SHIPPING AND FEARLESS SHIPPING.

       174.    VIGOROUS SHIPPING and FEARLESS SHIPPING, along with the six (6) other

SPV entities has its mailing address at “c/o Phoenix Shipping and Trading, 47-49 Akti Miaouli,

5th Floor, Piraeus, 18536.” See Equasis, Exhibit 18.

       175.    PHOENIX SHIPPING maintains all of the corporate books, records, and financial

records for VIGOROUS SHIPPING and FEARLESS SHIPPING.

       176.    Even though t h e M/ V VIGOUROUS is ‘registered’ to VIGOUROUS

SHIPPING, in actuality, it is beneficially owned, operated, dominated and controlled by George

Gourdomichalis and Stathis Gourdomichalis directly and indirectly by and through PHOENIX

SHIPPING, BLUE WALL, and/or others acting at the instructions of George Gourdomichalis

and Stathis Gourdomichalis.

       177.    George Gourdomichalis and Stathis Gourdomichalis, by and through PHOENIX

SHIPPING, hold the Document of Compliance for the VIGOROUS.

       178.    The Office of the Deputy Commissioner of Maritime Affairs for the Republic of



                                               30
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 31 of 41



Liberia maintains copies of the first preferred mortgage for the M/V VIGOROUS, which connects

the Defendants and the other vessel-owning entities and establishes George Gourdomichalis and

Stathis Gourdomichalis as the beneficial owners of the M/V VIGOROUS. See Vigorous Mortgage,

Exhibit 21.

       179.    On December 30, 2014, VIGOROUS SHIPPING and mortgagee CIT Finance LLC

entered into a first preferred mortgage agreement. See Exhibit 21.

        180. Under the loan agreement, VIGOROUS SHIPPING pledged its only asset, the M/V

VIGOROUS, as collateral to secure a $24,150,000 loan for two (2) other entities, Brazen Shipping

& Trading S.A. (hereinafter “BRAZEN”) and Dashing Shipping & Trading S.A. (hereinafter

“DASHING”), both of which are owned, operated, and controlled by George Gourdomichalis and

Stathis Gourdomichalis, directly and/or indirectly through PHOENIX SHIPPING and/or BLUE

WALL. Id.

       181.    VIGOROUS SHIPPING, as collateral guarantor, agreed to guarantee all liabilities

of BRAZEN and DASHING in the financial documents. Id. Such guarantee was given without

compensation or an arms-length contract because VIGOROUS SHIPPING, just like all other

single purpose entities in the BLUE WALL fleet, is owned, dominated, and/or controlled by

George Gourdomichalis and Stathis Gourdomichalis.

       182.    At the direction of George Gourdomichalis and Stathis Gourdomichalis, BLUE

WALL guaranteed all liabilities of BRAZEN and DASHING in the financial documents as the

“parent guarantor”. Id.

       183.           Pursuant to Schedule 1, Part A, of the mortgage agreement, VIGOROUS

SHIPPING, BLUE WALL, and borrowers BRAZEN and DASHING reflect that the address for

all communications is “c/o Phoenix Shipping and Trading, 47-49 Akti Miaouli, 5th Floor, Piraeus,



                                                31
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 32 of 41



18536.” Id.

       184.    Even though the M/V FEARLESS is ‘registered’ to FEARLESS SHIPPING, in

actuality, it is beneficially owned, operated, dominated and controlled by George Gourdomichalis

and Stathis Gourdomichalis directly and indirectly by and through PHOENIX SHIPPING, BLUE

WALL, and/or others acting at the instructions of George Gourdomichalis and Stathis

Gourdomichalis.

       185.    George Gourdomichalis and Stathis Gourdomichalis, by and through PHOENIX

SHIPPING, hold the Document of Compliance for the FEARLESS.

       186.    The Office of the Deputy Commissioner of Maritime Affairs for the Republic of

Liberia maintains copies of the first preferred mortgage for the Defendants other vessels which

connects the Defendants and the other vessel-owning entities.

       187.    The First Preferred Mortgage for the M/V AUDACIOUS identifies a Loan

Agreement dated June 18, 2014 between: Courageous Shipping & Trading S.A., Dauntless

Shipping & Trading S.A., Defiant Shipping & Trading S.A., Fearless Shipping & Trading

S.A., and Intrepid Shipping & Trading S.A., as joint and several borrowers from Joh.

Berenberg, Gossler & Co. KG for a loan facility of $30,000,000. See Exhibit 25.

       188.    This mortgage and loan facility further establishes George Gourdomichalis and

Stathis Gourdomichalis as the beneficial owners of the M/V FEARLESS. See Exhibit 26.

       189.    All notice communications to any of the six (6) brass-plate shell companies,

including FEARLESS SHIPPING were to be made c/o PHOENIX SHIPPING with attention to

Mr. Stathis Gourdomichalis, with the address on the Akti Miaouli in Piraeus Greece. Id., at p. 55.

       190.    A supplemental agreement amending the Loan Agreement entered into on April 1,

2016 was signed by George Gourdomichalis on behalf of each of six (6) brass-plate shell



                                               32
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 33 of 41



companies, including FEARLESS SHIPPING.

       191.    BLUE WALL, at the direction of George Gourdomichalis and Stathis

Gourdomichalis, regularly cross-guarantee and collateralize each of the single purpose entities that

it owns and controls not for the benefit of the individual vessel owning company, but for the benefit

of themselves through their various shell companies.

       192.    The Defendants individually and/or collectively are part of a single business

enterprise disguised as separate business entities, but in actuality are dominated and controlled by

George Gourdomichalis and Stathis Gourdomichalis by and through PHOENIX SHIPPING,

BLUE WALL, ALASTOR, THALASSA and other nominal off-shore shell companies.

       193.    The finances and business activities of Defendants are so intertwined, and at the

subject and control of George Gourdomichalis and Stathis Gourdomichalis that there exists such a

unity of ownership and interest between them that no genuine separation exists.

       194.    All Defendants were, at all relevant times, operated, dominated, controlled, and

managed by George Gourdomichalis and Stathis Gourdomichalis by and through their various

shell entities, which results in an intermingled web of companies doing business as one (1) single

economic enterprise that disregards all corporate formalities.

       195.    Though Defendants comprise nominally separate corporate business / legal entities,

their ownership and control is so intertwined and fused that they are only distinct from one another

as a matter of pro forma paperwork; not in the functional and actual ways in which the companies

are dominated and controlled by George Gourdomichalis and Stathis Gourdomichalis.

       196.    This blatant disregard for separate and distinct corporations and dominion by

common officers, managers, and directors demonstrates that the Defendants are mere alter egos of

each other and subject to the dominion and control of George Gourdomichalis and Stathis



                                                 33
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 34 of 41



Gourdomichalis by and through their various shell companies including PHOENIX SHIPPING,

ALASTOR, THALASSA, and BLUE WALL.

              b.      Fraud in the Underlying Transaction

       197.    Defendants      PHOENIX         SHIPPING,    George   Gourdomichalis,    Stathis

Gourdomichalis, and ADAMASTOS SHIPPING knew that ADAMASTOS SHIPPING was not

adequately capitalized at the time the company was formed and throughout their operation of the

Vessel. See George Gourdomichalis Transcript, Exhibit 3, at p. 238:24 – 239:1.

       198.    Defendants      PHOENIX        SHIPPING,     George   Gourdomichalis,    Stathis

Gourdomichalis, and ADAMASTOS SHIPPING knew that ADAMASTOS SHIPPING had very

limited cash on hand and no reserve to pay for any costs, fees, and/or expenses which might

necessarily arise with a Vessel. Id., at p. 105:6-24.

       199.    Defendants      PHOENIX        SHIPPING,     George   Gourdomichalis,    Stathis

Gourdomichalis, and ADAMASTOS SHIPPING knew that ADAMASTOS SHIPPING had

stopped paying the $18,000 per month management fee and other amounts due and owing pursuant

to the Ship Management Agreement. See Stathis Gourdomichalis Transcript, Exhibit 4, at pp.

60:12-61:7; p. 82:2-6.

       200.    The ADAMASTOS SHIPPING bank account had a mere $6,453.47 in March of

2014, i.e. right before the Vessel was chartered to Plaintiff PACIFIC GULF. See Stathis

Gourdomichalis Transcript, Exhibit 4 at pp. 97:14 – 98:1.

       201.    Defendants      PHOENIX        SHIPPING,     George   Gourdomichalis,    Stathis

Gourdomichalis, THALASSA, and ADAMASTOS SHIPPING knew that THALASSA made

several payments for and on behalf of ADAMASTOS SHIPPING to PHOENIX SHIPPING

totaling $52,100.00. Id., at p. 95:17 – 96:13; see also Berenberg Bank Statement of PHOENIX



                                                  34
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 35 of 41



SHIPPING, Exhibit 24.

       202.      Payments were not loans, were not recorded in writing, and there was no obligation

for THALASSA to make such payments for and on behalf of ADAMASTOS SHIPPING to

PHOENIX SHIPPING. The payment(s) were made solely because George Gourdomichalis and

Stathis Gourdomichalis dominate and control all of the Defendants.

       203.      Defendants PHOENIX SHIPPING, George Gourdomichalis, and Stathis

Gourdomichalis used their domination and control over Defendant ADAMASTOS SHIPPING to

enter into a charter party agreement with Plaintiff PACIFIC GULF, despite knowledge that the

Vessel was unseaworthy, was not fit for its intended purpose, and was not in compliance with

international regulations and requirements. See Exhibit 1; see George Gourdomichalis Transcript,

Exhibit 3; p. 147:20 – 148:3.

       204.      Despite the clear undercapitalization and failure by Defendants to run a financially

sound or solvent vessel, George Gourdomichalis, directly and/or indirectly through PHOENIX

SHIPPING, negotiated the charter of the M/V ADAMASTOS with Plaintiff PACIFIC GULF on

April 8, 2014.

       205.      Despite the fact that George Gourdomichalis, Stathis Gourdomichalis, and

PHOENIX SHIPPING knew that the Vessel was deteriorating, knew that the Vessel and

ADAMASTOS SHIPPING were undercapitalized, and knew that the ADAMASTOS

SHIPPING bank account did not have adequate funds, Defendants failed, neglected and/or

refused to provide any warning to PACIFIC GULF of the unseaworthy nature of the

Vessel and fraudulently permitted the charterers and cargo interests to load a high value cargo

of soyabeans onboard.

       206.      Defendants     PHOENIX      SHIPPING,     George     Gourdomichalis,    Stathis



                                                  35
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 36 of 41



Gourdomichalis, and ADAMASTOS used these false representations to their own advantage

in order obtain PACIFIC GULF’s business and to earn $1,114,365 in charter hire.

       207.    PACIFIC GULF would not have contracted for the use of the M/V

ADAMASTOS absent these material misrepresentations by the Defendants that the Vessel

was, among other warranties and guarantees contained in the charter party agreement, a

seaworthy vessel that was fit for its intended purpose and in compliance with all international

regulations, laws, and requirements.

       208.    Defendants George Gourdomichalis, Stathis Gourdomichalis, and PHOENIX

SHIPPING for their own benefit and the fraudulent benefit of the remaining vessels within

the BLUE WALL fleet, including the M/V FEARLESS, purposefully failed, neglected,

and/or refused to satisfy the claims against the M/V ADAMASTOS in Brazil and instead

abandoned the vessel, leaving Plaintiff PACIFIC GULF to deal with the claims from cargo

owners and sub- charterers which are no less than $19,296,671.50, plus applicable interest,

costs, and fees.

       209.    Defendants George Gourdomichalis, Stathis Gourdomichalis, and PHOENIX

SHIPPING now intend to own and operate their remaining vessels, including the M/V

FEARLESS with impunity, as it attempts to hide behind the sham company FEARLESS

SHIPPING, without providing Plaintiffs payment or security for the damages caused by

Defendants through their domination, control, and abuse of the M/V ADAMASTOS to commit

a wrong which has caused Plaintiffs significant injuries and damages.

                           COUNT IV – SUCCESSOR LIABILITY

       210.    Plaintiffs restate and re-allege paragraphs 1 – 209 in the above foregoing Second

Amended Verified Complaint as if set forth herein.




                                                36
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 37 of 41



       211.   BLUE WALL, VIGOROUS SHIPPING, FEARLESS SHIPPING (as well as the

other six (6) one-ship company entities and subsidiaries of BLUE WALL), by and through

PHOENIX SHIPPING and           individual Defendants, George Gourdomichalis and Stathis

Gourdomichalis, comprise successor corporate business entities of, inter alia, ADAMASTOS

SHIPPING.

       212.   The Defendants BLUE WALL,VIGOROUS, and FEARLESS: a) occupy and carry

on business from the same business premises as ADAMASTOS SHIPPING, i.e. the offices of

George Gourdomichalis and Stathis Gourdomichalis at PHOENIX SHIPPING; b) they transact

their business by and through substantially identical personnel; c) share common officers and

directors, i.e. the Gourdomichalis brothers; d) have the same financing banks financing their

business and bank accounts; e) have a continuity of the same principal, controlling shareholders

who make decisions for the companies, i.e. George Gourdomichalis and Stathis Gourdomichalis;

f) there is a continuity of general business operations through PHOENIX SHIPPING including

the same insurers The American Club and same accountants Moore Stephens; and g) there is

continuity of assets to the new single purpose entities by and through PHOENIX SHIPPING.

       213.   Notwithstanding the purported difference in the companies, the commercial,

technical, and chartering operations of BLUE WALL, VIGOROUS SHIPPING, FEARLESS

SHIPPING, and the other single vessel owning offshore shell companies and their Vessels, are

performed by the same Key Men and the same employees working out of the same PHOENIX

SHIPPING office which owned, dominated, controlled, and operated ADAMASTOS SHIPPING,

all at the direction, domination,      and control of George Gourdomichalis and Stathis

Gourdomichalis.

       214.   The Defendants have in common key management personnel and all management



                                              37
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 38 of 41



decisions are conducted through George Gourdomichalis and Stathis Gourdomichalis.

          215.   Defendants BLUE WALL, VIGOROUS SHIPPING, FEARLESS SHIPPING and

the remaining offshore shell companies within the BLUE WALL fleet are a mere continuation

of the business of ADAMASTOS SHIPPING, by and through George Gourdomichalis, Stathis

Gourdomichalis, and PHOENIX SHIPPING, as evidenced by the common identity of assets,

location, management, personnel, control, stockholders, service providers, accountants, and

insurers.

          216.   Both the M/V ADAMASTOS and the M/V FEARLESS were entered for P&I

insurance with the American Club. A member-based protection and indemnity club for which

George Gourdomichalis has sat on the Board of Directors since 2004. George Gourdomichalis has

been on the American Club Board of Directors as a representative of PHOENIX SHIPPING since

2012 and is currently the Chairman of the Board.

          217.   The Defendants, together with the American Club, negligently, maliciously,

corruptly, and improperly conspired, confederated, and agreed to abandon the M/V ADAMASTOS

in Brazil and failed, neglected, and/or refused to pay the Cargo Claim which is rightly due and

owing to Plaintiffs and for which Defendants have no defense.

          218.   In addition, all of the Defendants and other off-shore shell entities have their

accounting and auditing services performed by the same company, Moore Stephens.

          219.   Accordingly, BLUE WALL and the one-ship-companies it holds, including

FEARLESS SHIPPING, are liable for Plaintiffs’ claims as the successor corporations of

ADAMASTOS SHIPPPING and the M/V FEARLESS may be attached as security for Plaintiffs’

claims.




                                                38
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 39 of 41



                         V. APPLICATION FOR ATTACHMENT
                      UNDER SUPPLEMENTAL ADMIRALTY RULE B

          220.   Plaintiffs restate and re-alleges paragraphs 1 – 219 in the above foregoing

Second Amended Verified Complaint.

          221.   Plaintiffs’ claim against Defendants for breach of the charter party agreement

is a maritime claim. This is an ancillary proceeding to secure jurisdiction and security over

Defendants.

          222.   Defendants are not present and cannot be found in the District within the

meaning of Rule B of the Supplemental Rules for Certain Admiralty and Maritime Law

Claims. See Affidavit of Attorney Briton P. Sparkman, Exhibit 32. Notwithstanding, the

Defendants have within the District tangible personal property comprised of the substitute

res of USD 5,060,000 held in the Court Registry as substitute security for the M/V

FEARLESS, IMO No. 9228265, which is subject to attachment as security for Plaintiffs’

claims.

          223.   Interest, costs, and attorney’s fees are routinely awarded to the prevailing

party under English Law and the procedural rules of London arbitration. It is standard for

interest to be awarded to the prevailing party in the amount of 5.0%, compounded quarterly.

See Exhibit 2, pgs. 21-23.

          224.   Plaintiffs expect to recover the following amounts in arbitration from

Defendants:

                 A.     Principal Claim                                    $18,500,000.00

                 B.     Estimated Interest for Principal Claim:             $2,973,958.58
                        3 years at 5.0 %, compounded quarterly

                 C.     Arbitration Cost:                                   $7,100.00


                                                 39
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 40 of 41




               D.      Estimated Attorney’s Fees:                            $1,000,000.00

                       TOTAL:                                                $22,481,058.58

       225.    Therefore, Plaintiffs’ total claim for breach of the charter party, plus applicable

interest, costs, and fees in the aggregate estimated to be no less than $22,481,058.58.

       WHEREFORE PREMISES CONSIDERED, Plaintiffs pray as follows:

       A.      That process in due form of law, according to the practice of this Honorable

Court in matters of admiralty and maritime jurisdiction be issued against Defendants and said

Defendants be cited to appear and answer the allegations of this Second Amended Verified

Complaint;

       B.      That if Defendants cannot be found within this district, then all of their

respective tangible or intangible property within this district, including substitute res held

in the Registry of the Court for the M/V FEARLESS, her engines, boilers, tackle, apparel,

and all necessary appurtenances thereto, as well as debts, credits, or effects including but not

limited to accounts, checks, disbursement advances, payments, property on board the M/V

FEARLESS, owned by the said Defendants or in the hands or control of persons named as

garnishees in the Process of Maritime Attachment and Garnishment be attached and seized

pursuant to Supplemental Admiralty Rule B for Certain Admiralty and Maritime Claims;

       C.      That a judgment be entered against the Defendants in the sum of

$22,481,058.58 and the proceeds of the assets attached be applied in satisfaction thereof;

       D.      That the Plaintiffs have such other, further, and different relief as the Court

deems just, proper, and equitable.




                                                40
    Case 4:19-cv-00727 Document 79 Filed on 10/15/19 in TXSD Page 41 of 41




                                                 Respectfully submitted,

Dated:      October 15, 2019                     CHALOS & CO, P.C.
            Houston, Texas

                                           By:   /s/ Briton P. Sparkman
                                                 George M. Chalos
                                                 SDTX Federal Id No. 623727
                                                 Briton P. Sparkman
                                                 SDTX Federal Id No. 1148116
                                                 Margaret L. Manns
                                                 SDTX Federal Id No. 24091010
                                                 7210 Tickner Street
                                                 Houston, TX 77055
                                                 PH: (713) 574-9582
                                                 FX: (866) 702-4577




                                      41
